In a subrogation action to recover insur*848anee benefits paid on behalf of the plaintiffs insured, nonparty Dennis Burke, Jr., the plaintiffs insured, appeals from so much of an order of the Supreme Court, Suffolk County (Pines, J.), dated August 28, 2007, as, in effect, upon reargument, denied that branch of the defendants’ motion which was for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, with costs.
Inasmuch as the nonparty appellant is not aggrieved by the order appealed from, his appeal must be dismissed (see CPLR 5511). Fisher, J.P., Covello, Angiolillo and Dickerson, JJ., concur.